Citation Nr: 0017972	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.  He also had ten years, three months and 
twenty days of prior active duty.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO.  

In December 1999, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran's claimed diabetes mellitus is not shown to 
have been clinically present in service or during the one 
year presumptive period thereafter.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by diabetes 
mellitus due to disease or injury which was incurred in or 
aggravated by service.  






CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A careful review of the veteran's service medical records 
shows that they are negative for any complaint, finding or 
diagnosis of diabetes mellitus, although it was reported for 
clinical purposes in connection with the service separation 
examination in January 1988 that his parents and a sibling 
had diabetes mellitus.  A urinalysis performed at that time 
was noted to be negative for sugar.  The veteran denied 
having or ever having had sugar or albumin in the urine.  
Significantly, in Dental Patient Medical History forms 
prepared in October 1986 and January 1988, for the purposes 
of treatment, the veteran denied having had a history of 
diabetes mellitus.  

The first clinical evidence of diabetes mellitus was in 
January 1990, when the veteran was seen at a private 
emergency room due to several months of urinary frequency.  
He has been treated ever since with insulin.  

The veteran contends that his diabetes mellitus was caused by 
his obesity and treatments to induce weight loss in service.  
The Board is cognizant of the veteran's contention; however, 
as a lay person, he is not shown to have the expertise to 
proffer opinions as to question of medical diagnosis or 
causation presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

There is no competent evidence to show that the claimed 
diabetes mellitus was present in service .  Further, the 
diabetes mellitus is actually shown to have become clinically 
manifest more than one year after his discharge from service.  

In the December 1999 Remand, the Board instructed the RO to 
ask the veteran to provide information to support his 
assertions that his diabetes mellitus was due to service, to 
include to weight loss treatment therein.  The RO requested 
this information, but the veteran did not respond in this 
regard.  Requiring a claimant to provide such information to 
VA does not represent an impossible or onerous task.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of competent evidence to show that the veteran 
has current disability manifested by diabetes mellitus due to 
disease or injury which was incurred in or aggravated by 
service, the Board must conclude that he has failed to meet 
his initial burden of producing evidence of a well-grounded 
claim of service connection.  



ORDER

Service connection for diabetes mellitus is denied, as a 
well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

